Title: To George Washington from Major Benjamin Tallmadge, 21 April 1779
From: Tallmadge, Benjamin
To: Washington, George



Sir
Fairfield [Conn.] April 21st 1779

Agreeable to your Excellency’s Instructions I have forwarded the Vial delivd me & the directions for C——’s future Conduct. In Answer to which he wrote, but as I wished to see him to communicate many things, I appointed an Interview at Brook Haven on Long Island, where I met C—— on the 16th instant, & was detained on the Island ’till this morning by a violent Storm & contrary Winds.
In addition to What C—— informs, by the enclosed, he has given me some memorandums. You may perceive in the close of his 2d Letter, No. 10, he mentions something respecting the Transports lately arrived at N.Y. from Rhode Island. He assures me that the business of their mission is a profound secret, & that by diligent attention & Enquiry, he finds they are taking on board the remaining baggage of the Troops now at Rhode Island. The Conjecture among them is that they intend to evacuate that post, & by their taking their baggage from N.Y. they cannot be returning there.
He thinks there never has been such a prospect of peace as at present. Betts are now laying 2 to 1 that there will be a peace in less than 2 months from this. Many of those who have been particularly active against us are selling off their Estates. Genl Delancey & Mister MacAdams in particular have proposed their Estates for sale; neither of them in want of money. In England, Government take up Money at most enormous Interests, from 10 to 14 pr Ct.
The Troops at the E. End of Long Island are ordered to supply themselves with forage for 14 Days, & by the begining of next month it is tho’t they will move westward. Most of the flat boats have moved thro’ South bay for N.Y.
In addition to the 20 Guineas acknowledged to have been recd by C——, in the enclosed, I have handed him 30 more. He informs that his Expences are necessarily great, but whenever your Excellency may wish him to discontinue his present Correspondence, he will most chearfully quit the employment, as he proposes no advantages to himself from the Undertaking.
I have urged by Letter & verbally the plan of forwarding Letters by some shorter route to Hd Qrs—C—— wishes, as much as your Excellency, to hit on some more speedy mode of Conveyance, but finds such a Step difficult & dangerous. That same Brown at Bergen, whom Your Excellency mentioned to me, C—— informs is now in provost on suspicion of having given information of the late movement of the Enemy to Elisabeth Town. If he should soon get released, C—— thinks he would be a very proper man for the business. He will in the mean time pay the greatest attention to the proposal. He says a Man may be engaged to reside on Staten Island (if he can be supported) who will receive his dispatches & forward them at all times—In this Case some Person must be appointed to go across with a boat to an appointed place. I must now relate an Anecdote respecting the Vial which I forwarded C—— Much pleased with the curious Ink or Stain, & after making some Experiments with the same, he was set down to answer my letter which accompanied it. He had finished the enclosed when very suddenly two Persons broke into the Room (his private apartment)—The Consideration of having several Officers quartered in the next Chamber, added to his constant fear of detection & its certain Consequences made him rationally conclude that he was suspected, & that those Steps were taken by sd Officers for discovery. Startled by so sudden & violent an obtrusion, he sprang from his seat, snatched up his papers, overset his Table, & broke his Vial—This step so totally discomposed him that he knew not who they were, or even to which Sex they belonged—for in fact they were two Ladies who, living in the house with him, entered his Chamber in this way on purpose to surprise him—Such an excessive fright & so great a turbulence of passions so wrought on poor C—— that he has hardly been in tolerable health since. The above Relation I had from his own mouth. He is much pleased with the Ink, & wishes, if any more can be spared, to have a little sent him. By this he thinks he could frequently communicate intelligence by Persons permited to pass the Lines.
Some pieces of useful intelligence respecting the movemt of the Enemy in their late intended Expedition to Nw London; & which I have reason to believe in a great measure defeated their intentions, have been communicated by C——. There are some Men on this side the Sound who conduct most villanously towards the Inhabitants of Long Island, by lying on the Roads & robbing the Inhabitants as they pass. C—— was the other day robbed of all his money near Huntington, & was glad to escape with his life. I know the Names of several, some of whom under sanction of Commissions for cruizing in the Sound, land on L. Island & plunder the Inhabitants promiscuously.
I have now put the Correspondence with C—— on such a footing that any letters he may forward by the old Conveyance will be sent to Capt. Grenell of this place, on whom I can most implicitly depend—He will forward them to Genl Putnam agreeable to instruction—Any directions which your Excellency may wish to Communicate to C——you will please to forward to me as usual, no other Person being appointed in this Qr with whom he would be willing to Correspond.
The Bearer having some business to transact & wishing to see his friends, will return in 4 or 5 Days, when your Excellency’s Commds & in particularly the abovementioned Ink, may be forwarded with safety. I am, with profound Respect, Your Excellency’s most obedt Hble Servt
Benja. Tallmadge
P.S. I shall join the Regt immediately.

